33. Amendment of Regulation (EC) No 717/2007 (mobile telephone networks) and Directive 2002/21/EC (electronic communications) (
- Before the vote:
Mr President, this is a minor modification requested by the Council in order to remove an inconsistency about the exchange rates applicable for SMS caps and the cut-off limit. Therefore, as agreed with the Council, the following text should be added at the end of Article 1(4) of the original regulation, which is Article 1, point 2(b), of the amending regulation: 'The same reference exchange rates shall be applied to annually revise the value of the charges governed by Articles 4a, 4b and 6a(3) where these charges are denominated in currencies other than the euro.'